PER CURIAM.
Upon review of the record and pleadings before this court, we affirm the action of the trial judge in denying appellant’s motion to vacate, pursuant to Fla.R.Crim.P. 3.850 as to the adjudication of guilt, but return the matter to the trial court to determine whether a pre-sentence report is necessary1 and, if so, with directions to set aside the sentence, order a pre-sentence report, and subsequent to review thereof impose a proper sentence.

. Grubbs v. State, 311 So.2d 411 (Fla. 2d DCA 1975); Davenport v. State, 317 So.2d 851 (Fla. 1st DCA 1975); Beverly v. State, 330 So.2d 527 (Fla. 1st DCA 1976).